      Case 4:09-cv-02056 Document 408 Filed on 02/26/20 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                           UNITED STATES DISTRICT COURT                             March 02, 2020
                            SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                HOUSTON DIVISION

JUAN RAMON TORRES, et al,                     §
                                              §
        Plaintiffs,                           §
VS.                                           §     CIVIL ACTION NO. 4:09-CV-02056
                                              §
SGE MANAGEMENT LLC, et al,                    §
                                              §
        Defendants.                           §


       ORDER STRIKING CLEARMAN’S RENEWED MOTION TO ALLOCATE
                    ATTORNEYS’ FEES AND EXPENSES

       On February 11, 2020, The Clearman Law Firm and Scott Clearman filed their renewed

motion to allocate attorneys’ fees and expenses (Dkt. No. 392). Class Counsel J.M. Prebeg and

Andrew Kochanowski, and Associated Class Counsel Jeffrey W. Burnett and Eric Citron,

objected to and moved to strike Clearman’s renewed motion.

       Because Clearman’s renewed motion violates Federal Rule of Civil Procedure 23(h) and

is inconsistent with the Fifth Circuit’s remand, the Court SUSTAINS the objection and

STRIKES Clearman’s renewed motion.

       It is so ORDERED.

       SIGNED on this 26th day of February, 2020.



                                              ___________________________________
                                              Kenneth M. Hoyt
                                              United States District Judge




1/1
